Citation Nr: 0709327	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  96-38 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for the veteran's 
service-connected limitation of motion of the left index 
finger with a residual scar, prior to July 24, 2006.  

2.  Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected limitation of motion of the left 
index finger with a residual scar, beginning July 24, 2006.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board Remands of November 1998 and 
September 2003.  This matter was originally on appeal from a 
February 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence shows that prior to July 
24, 2006, the veteran's service-connected limitation of 
motion of the left index finger with a residual scar was 
marked by the ability to approximate the left thumb with the 
index finger; the scar measured 1 centimeter long by 0.8 
centimeters wide, and was nontender, nondisfiguring, and 
without ulceration or breakdown of the skin.

3.  The competent medical evidence shows that beginning July 
24, 2006, the veteran's service-connected limitation of 
motion of the left index finger with a residual scar was not 
marked by ankylosis of both the MCP and PIP joints, or that 
it resulted in limitation of motion of other digits; the scar 
measured 1.5 centimeters by 0.5 centimeters, and was without 
underlying tissue loss, elevation, or depression; there was 
no area of induration or inflexibility; the scar was not 
deep, did not cover an area exceeding 6 square inches, and 
was not unstable or painful on examination.  




CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
prior to July 24, 2006 for service-connected limitation of 
motion of the left index finger with a residual scar have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.71a, Diagnostic Codes 5225 (2002, 2006); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002, 2006).

2.  The schedular criteria for a rating in excess of 10 
percent for service-connected limitation of motion of the 
left index finger with a residual scar, beginning July 24, 
2006, have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.71a, Diagnostic Codes 5225 (2002, 2006); 
38 C.F.R. § 4.118, Diagnostic Codes 7805 (2002, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in May 2005, the 
Appeals Management Center (AMC) advised the veteran of what 
the evidence must show to establish entitlement to a higher 
rating for his service-connected left index finger 
disability.  In that correspondence, the AMC specifically 
notified the veteran that the criteria for rating skin 
disorders and limitation of motion of digits of the hands had 
been amended during the course of his appeal.  The AMC also 
included a summary of the amended regulations.  The Board 
finds that in issuing this correspondence, the AMC satisfied 
the portion of the Board's September 2003 remand directing 
that the veteran be notified of the amended regulations.

In further regards to VA's duty to notify, in the May 2005 
correspondence the AMC advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The AMC also requested that 
the veteran send any evidence in his possession that 
pertained to the claim.   

In correspondence dated in October 2006, the AMC informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board finds that VA's duty to assist, including 
as directed in the Board's November 1998 and September 2003 
remands, has been satisfied.  In response to the Board's 
first remand, the Waco, Texas RO scheduled the veteran for a 
VA scars examination.  A report of that examination, dated in 
April 2002, is of record.  In response to the Board's second 
remand, the AMC scheduled the veteran for another VA scars 
examination.  A report of that examination, dated in July 
2006, is of record.  A review of that examination report 
shows that the VA examiner included a discussion of the 
limitation of motion as directed in the Board's remand second 
remand.  

A review of the record also shows that after all VCAA 
development had been completed, the RO reconsidered the case 
and issued a supplemental statement of the case (SSOC), dated 
in September 2006, in which it set forth the reasoning for 
the assigned rating.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria for Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

Ratings Criteria and Analysis for Limitation of Motion 

The rating criteria for evaluating limitation of motion of 
digits of the hands were amended, effective August 26, 2002.  
See Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 48,784-48,787 (July 26, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5216-5230 (2003)) [Amendment 
to Part 4].  When the regulations concerning entitlement to 
an increased rating are changed during the course of an 
appeal, the veteran is entitled to resolution of his or her 
claim under the criteria that are more to his or her 
advantage.  VAOPGCPREC 3-00.  The old criteria may be applied 
for the full period of the appeal.  The new rating criteria, 
however, may only be applied to the period of time after 
their effective date.  Id.  The September 2006 SSOC shows 
that the RO considered the veteran's finger disability under 
the old and new rating criteria.  

For the period prior to July 24, 2006, the veteran's service-
connected limitation of motion of the left index finger with 
a residual scar is assigned a noncompensable evaluation.  For 
the period beginning July 24, 2006, the veteran's service-
connected limitation of motion of the left index finger with 
a residual scar is rated as 10 percent disabling under 
Diagnostic Code 5229 for Limitation of Motion of Individual 
Digits.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2006).  
This is the highest rating available under that code; 
therefore, for the period after July 24, 2006, a higher 
rating must come from a different code.  

Under the former criteria for limited range of motion of the 
digits of the hand, a 10 percent rating is warranted for 
favorable and unfavorable ankylosis of the index finger of 
both the major and minor hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5225 (as in effect prior to August 26, 2002).

For VA rating purposes, the ability to flex the tip of the 
finger to within two inches (5.1 centimeters) of the 
transverse fold of the palm is considered favorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5223, Note (a) 
(2002).  The inability to bring the finger to within two 
inches of the palm is considered unfavorable ankylosis.  Id.  
Limitation of motion of less than one inch (2.5 centimeters) 
in either direction is not considered disabling.  Id.  

When ankylosis is extremely unfavorable, the disability shall 
be rated as amputation under Diagnostic Codes 5152 through 
5156.  38 C.F.R. § 4.71a, Diagnostic Code 5224-5227, Note 
(2002).  Ankylosis of both the metacarpophalangeal (MCP) and 
proximal interphalangeal (PIP) joints, with either in 
extension or in extreme flexion, will be rated as amputation.  
38 C.F.R. § 4.71a, Multiple Fingers: Unfavorable Ankylosis 
(1) (2002).  

Diagnostic Code 5153 provides the ratings for amputation of 
the index finger.  When the index finger is amputated without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto, a rating of 20 percent is applied.  38 
C.F.R. § 4.71a, Diagnostic Code 5153 (2002).  When the 
amputation is with metacarpal resection (more than one-half 
the bone lost), a 30 percent rating applies.  Id.  

The Board has considered all pertinent evidence including VA 
examination reports dated in April 2002 and July 2006, 
outpatient treatment records from the Amarillo VAMC, and all 
statements submitted by the veteran.  The evidence does not 
show that the veteran is entitled to a compensable rating for 
the period prior to July 24, 2006 under the old criteria.  

For the period prior to July 24, 2006, the most relevant 
medical evidence is found in the April 2002 VA examination 
report.  In that report, Dr. S.S. reported that the veteran 
was unable to make a full fist due to restrictions of flexion 
in the first carpal joint of the left index finger, but was 
able to approximate the left thumb with the index finger.  
According to the report, the veteran was also able to flex 
the left index finger to 90 degrees, compared with 110 
degrees in the right.  Thus, it has not been shown that the 
veteran was unable to bring the tip of his left index finger 
to within two inches of the palm and the 10 percent rating is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5223, Note 
(a) (2002).  

For the period after July 24, 2006, under the old criteria, 
the only possible way for the veteran to receive a rating 
higher than the currently assigned 10 percent for the left 
index finger disability is to rate as amputation.  However, 
the evidence does not show ankylosis of both the MCP and PIP 
joints, with either joint in extension or in extreme flexion, 
as required by the regulations.  

In the July 2006 VA examination report, Dr. J.T. stated that 
in the left index finger, range of motion was zero to 95 
degrees in the MCP, zero to 90 degrees in the PIP, zero to 60 
degrees in the distal (terminal) interphalangeal (DIP) joint.  
Dr. J.T. also stated, however, that there was no favorable or 
unfavorable ankylosis of the left index finger.  Absent 
evidence that the veteran's service-connected left index 
finger disability was marked by ankylosis in both the MCP and 
PIP joints, a rating higher than 10 percent is not warranted.    

The Board now considers the amended criteria for rating 
limitation of motion of digits of the hand.  Effective August 
26, 2002, Diagnostic Code 5225 provides a rating of 10 
percent for favorable and unfavorable ankylosis of the index 
finger of both the major and minor hand.  The rating schedule 
indicates that VA can also consider whether evaluation as 
amputation is warranted, and whether an additional rating is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5225 (2006).  Because the new rating 
criteria may only be applied to the period of time after 
their effective date, the period prior to August 26, 2002 is 
not for consideration.  VAOPGCPREC 3-00.  

Under the revised criteria, for the index finger (digit II), 
zero degrees of flexion represents the finger fully extended, 
making a straight line with the rest of the hand.  The 
position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) 
and proximal interphalangeal (PIP) joints flexed to 30 
degrees, and the thumb (digit I) abducted and rotated so that 
the thumb pad faces the finger pads.  Only joints in these 
positions are considered to be in favorable position.  For 
digits II through V, the MCP joint has a range of zero to 90 
degrees of flexion, the PIP joint has a range of zero to 100 
degrees of flexion, and the DIP joint has a range of zero to 
70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, Table 
"Evaluation of Ankylosis or Limitation of Motion of Single 
or Multiple Digits of the Hand."

The revised criteria also provide ratings for limitation of 
motion of fingers.  For the index finger, a 10 percent rating 
is provided for limitation of motion, with a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees, whether it affects the minor or the major hand.  A 
noncompensable rating is provided where there is limitation 
of motion, with a gap of less than one inch (2.5 cm.) between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and extension 
is limited by no more than 30 degrees, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5229 (2006).

The revised criteria provide that if both the MCP and PIP 
joints are ankylosed, and either joint is in extension or in 
full flexion, or there is rotation or angulation of a bone, 
the disability will be rated on the basis of amputation.  38 
C.F.R. § 4.71a, Note(3)(i), preceding Diagnostic Code 5216 
(2006).  The criteria for rating based on single finger 
amputation remained unchanged and are discussed fully above.  

As noted, for the period after July 24, 2006, the veteran's 
left finger disability is already rated as 10 percent 
disabling.  Because this is the highest rating available 
under Diagnostic Code 5229, a higher rating would necessarily 
come from an additional evaluation for resulting limitation 
of motion of other digits or a rating based on amputation.  
For reasons explained below, neither scenario is applicable.

In the July 2006 VA examination report, Dr. J.T. stated that 
while the veteran could bring the fingertip of the left index 
finger to 3 centimeters from the proximal transverse crease 
of the palm, there was no favorable or unfavorable ankylosis 
of the left index finger.  Thus, a rating based on amputation 
is not warranted because such a rating requires that both the 
MCP and PIP joints to be ankylosed.  38 C.F.R. § 4.71a, 
Note(3)(i), preceding Diagnostic Code 5216 (2006).  The VA 
examination report is also negative for any evidence that the 
service-connected left index finger disability results in 
limitation of motion of other digits.  Thus, there is no 
basis for a rating higher than 10 percent under the new 
criteria for limitation of motion of the individual digits.

Ratings Criteria and Analysis for Skin Disabilities 

The Board has also considered the veteran's service-connected 
limitation of motion of the left index finger with a residual 
scar under the criteria for rating skin disabilities.  The 
rating criteria for evaluating skin disorders were changed, 
effective August 30, 2002.  Amendment to Part 4, Schedule for 
Rating Disabilities, 67 Fed. Reg. 49,590-49,599 (July 31, 
2002) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7833 (2003)) [Amendment to Part 4].  The September 2006 SSOC 
shows that the RO considered the veteran's finger disability 
under the old and new rating criteria for rating skin 
disabilities.

Under the old rating criteria for skin disabilities, 
Diagnostic Code 7802 provides for a 10 percent rating for 
scars from second degree burns with areas approximating 1 
square foot.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2002).  
Diagnostic Code 7803 provides for a 10 percent rating for 
scars that are superficial and poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
Diagnostic Code 7804 provides for a 10 percent rating is 
assigned for scars that are superficial, tender, and painful 
on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).  Diagnostic Code 7805 
provides that scars may be rated based on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).

Under the old criteria, Diagnostic Code 7806 provides for a 
higher rating of 30 percent for eczema with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

For the period prior to July 24, 2006, a compensable rating 
is not warranted under the old criteria.  First, the evidence 
does not show that the scar covered an area approximating 1 
square foot.  Instead, the scar was reported as 1 centimeter 
by 0.8 centimeters and 1.5 centimeters by 0.5 centimeters in 
the April 2002 and July 2006 VA examination reports 
respectively.  In the latter report, Dr. J.T. even described 
the veteran's scar as "hard to discern."  Second, the 
evidence does not show that the scar was poorly nourished 
with repeated ulceration.  In the April 2002 VA examination 
report, Dr. S.S. specifically stated that the scar was 
without ulceration.  In the July 2006 VA examination report, 
Dr. J.T. reported that there was no underlying tissue loss, 
no elevation of the scar, and no depression of the scar.  
These descriptions do not indicate a scar that is poorly 
nourished or with ulceration.  

Third, the evidence does not show that the scar was tender or 
painful.  In the April 2002 VA examination report, Dr. S.S. 
described the scar as "nontender."  In the July 2006 
report, Dr. J.T. specifically reported that the scar was not 
painful on examination.  Regarding limitation of motion of 
the part affected, as discussed above, the veteran is not 
entitled to a compensable rating pursuant to those criteria 
prior to July 24, 2006.  

For the period after July 24, 2006, the criteria for a 30 
percent rating under the old criteria are not shown.  The 
examination reports and VAMC treatment records are negative 
for complaints of itching and lesions.  Also, the evidence 
does not show that the scar is disfiguring.  To the contrary, 
Dr. S.S. specifically reported that the scar was 
"nondisfiguring," stating that the scar was even with the 
surrounding tissue and blended well with the natural skin 
folds of the dorsum of the finger.  Dr. J.T.'s report 
reflected much of the same.  In that report, he stated that 
the scar was hard to discern and only noticeable when the 
skin was stretched.  Dr. S.S.' diagnosis was healed 
laceration dorsum of the left index finger with residual 
nondisfiguring scarring.

The Board now considers the criteria for skin disabilities, 
as amended July 31, 2002 and effective August 30, 2002.  
Because the new rating criteria may only be applied to the 
period of time after their effective date, the period prior 
to July 31, 2002 is not for consideration under the new 
criteria.  VAOPGCPREC 3-00.  Under the new criteria a 20 
percent rating is warranted for scars, other than head, face, 
or neck, that are deep or that cause limited motion, when the 
area exceeds 12 square inches (77 square centimeters).  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2006).  

Diagnostic Code 7805 provides that scars may be rated based 
on limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2006).  

The medical evidence does not support the grant of a rating 
in excess of 10 percent under either of these diagnostic 
codes.  As noted above, the scar covered an area of 1.5 
centimeters by 0.5 centimeters, which was far below the area 
of 77 square centimeters necessary for a 20 percent rating.  
Also, as discussed above, the veteran is not entitled to a 
rating in excess of 10 percent for limited range of motion 
because both the MCP and PIP joints have not been found to be 
ankylosed.  38 C.F.R. 
§ 4.71a, Note(3)(i), preceding Diagnostic Code 5216 (2006).  
There is no basis on which to grant a rating higher than 10 
percent for the veteran's service-connected left index finger 
disability under the new rating criteria for skin 
disabilities.



Essentials of Evaluative Ratings

Lastly, the Board finds that there is no evidence of record 
that the veteran's service-connected left index finger 
disability causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2006).  In the instant case, to the extent that 
the veteran's service-connected left index finger disability 
interferes with his employability, the currently assigned 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

1.  A compensable rating for the veteran's service-connected 
limitation of motion of the left index finger with a residual 
scar, prior to July 24, 2006, is denied.  

2.  A rating in excess of 10 percent for service-connected 
limitation of motion of the left index finger with a residual 
scar, beginning July 24, 2006, is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


